Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 10-18 is/are rejected under 35 U.S.C. 102 as being anticipated by Hong US 20190281489.

1.  A wireless communication method, characterized in comprising: sending, by a terminal device, capability information of a maximum bandwidth supported by the terminal device to a network device (Hong: [0094, 0113, 0121] sending bandwidth capacity parameters of the UE to a base station accessed by the UE to enable that the base station determines the bandwidth configuration information of the UE according to the bandwidth capacity parameters);
(Hong: [0095-0096, 0122, 0167-0168] bandwidth configuration information of the UE, including a carrier identifier, an operating bandwidth and an operating frequency of each of at least one carrier, is determined according to the bandwidth capacity parameters. The sum of the operating bandwidths of all the carriers is not less than the minimum operating bandwidth and not more than the maximum operating bandwidth. The operating frequency of each carrier is within the frequency band range…the bandwidth configuration information is sent to the UE and configured to aggregate at least one carrier into an operating carrier by the UE); and
performing data transmission on the BWP for transmitting data in the BWP list indicated in the configuration information (Hong: [0095-0096, 0122, 0128-0130, 0167-0168] bandwidth configuration information of the UE, including a carrier identifier, an operating bandwidth and an operating frequency of each of at least one carrier, is determined according to the bandwidth capacity parameters. The sum of the operating bandwidths of all the carriers is not less than the minimum operating bandwidth and not more than the maximum operating bandwidth. The operating frequency of each carrier is within the frequency band range…the bandwidth configuration information is sent to the UE and configured to aggregate at least one carrier into an operating carrier by the UE)


and/or frequency priority information (Hong: [0006, 0121]).

Regarding claims 7-8, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-2, where the difference used is a “user terminal” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

10.   A network device comprising:
a transceiver, configured to receive capability information of a maximum bandwidth supported by a terminal device that is sent by the terminal device (Hong: [0094, 0121] bandwidth capacity parameters of a UE, including a maximum operating bandwidth, a minimum operating bandwidth and a frequency band range that are supported by the UE, are obtained); and
a processor, configured to configure a bandwidth part (BWP) list and configuration information for the terminal device according to the capability information of the maximum bandwidth supported by the terminal device, the BWP list including at least one BWP, and the configuration information indicating a BWP for transmitting data in the BWP list (Hong: [0095-0096, 0122, 0167-0168] bandwidth configuration information of the UE, including a carrier identifier, an operating bandwidth and an operating frequency of each of at least one carrier, is determined according to the bandwidth capacity parameters. The sum of the operating bandwidths of all the carriers is not less than the minimum operating bandwidth and not more than the maximum operating bandwidth. The operating frequency of each carrier is within the frequency band range…the bandwidth configuration information is sent to the UE and configured to aggregate at least one carrier into an operating carrier by the UE).

11.  The network device according to claim 10, wherein, the transceiver is further configured to receive indication information sent by the terminal device, the indication information being used for indicating a frequency range to be used by the terminal device and/or frequency priority information; the processor is further configured to configure the BWP list for the terminal device according to the capability information of the maximum bandwidth supported by the terminal device and the indication information (Hong: [0095-0096, 0122, 0167-0168]).

12.  The network device according to claim 10, wherein the processor is further configured to configure the BWP list and the configuration information for the terminal device through radio resource control (RRC) dedicated signaling (Hong: [0167]).

13.  The method according to claim 1, further comprising: selecting, by the terminal device, a BWP from the BWP list for data transmission based on the configuration information (Hong: [0095-0096, 0122, 0167-0168]).

14.   The method according to claim 1, wherein maximum bandwidth of the at least one BWP is less than or equal to the capability information of the maximum bandwidth supported by the terminal device (Hong: [0007, 0024]).

15.   The terminal device according to claim 7, wherein the processing unit is further configured to select a BWP from the BWP list for data transmission based on the configuration information (Hong: [0095-0096, 0122, 0167-0168]).

16.   The terminal device according to claim 9, wherein a maximum bandwidth of the at least one BWP is less than or equal to the capability information of the maximum bandwidth supported by the terminal device (Hong: [0007, 0024]).

17.   The network device according to claim 11, wherein the processor is further configured to configure the BWP list and the configuration information for the terminal device through radio resource control (RRC) dedicated signaling (Hong: [0167]).

18.   The network device according to claim 10, wherein a maximum bandwidth of the at least one BWP is less than or equal to the capability information of the maximum bandwidth supported by the terminal device (Hong: [0007, 0024]). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 & 10 is/are rejected under 35 U.S.C. 102 as being anticipated by Lee US 20200059930
1.  A wireless communication method, characterized in comprising: sending, by a terminal device, capability information of a maximum bandwidth supported by the terminal device to a network device (Lee: [0135] a UE may transmit capability information to the BS (S910). Herein, for example, the capability information may be UECapabilityInformation, which may include information on a frequency band or bandwidth that can be accepted by the UE).
receiving, by the terminal device, a bandwidth part (BWP) list and configuration information sent by the network device, the BWP list including at least one BWP, and the configuration information indicating a BWP for transmitting data in the BWP list; and performing data transmission on the BWP for transmitting data in the BWP list indicated in the configuration information (Lee [0070-0093, 0110, 0131-0138] - When a BS configures one component carrier (CC) to a UE, the CC may consist of one or a plurality of bandwidth parts. Herein, a bandwidth of one bandwidth part may be less than or equal to maximal bandwidth capability of the UE……)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 7-8, 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable by Lee US 20200059930 in view of Hong 20190281489.

2.  The method according to claim 1, further comprising: sending, by the terminal device, indication information to the network device, the indication information being used for indicating a frequency range to be used by the terminal device and/or frequency priority information (Lee: [0071-0093])
Hong further teaches the term range (Hong: [0006, 0121]).


Regarding claims 7-8, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-2, where the difference used is a “user terminal” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

11.  The network device according to claim 10, wherein, the transceiver is further configured to receive indication information sent by the terminal device, the indication information being used for indicating a frequency range to be used by the terminal device and/or frequency priority information; the processor is further configured to configure the BWP list for the terminal device according to the capability information of the maximum bandwidth supported by the terminal device and the indication information (Lee: [0071-0093]; Hong: [0095-0096, 0122, 0167-0168]).

12.  The network device according to claim 10, wherein the processor is further configured to configure the BWP list and the configuration information for the terminal device through radio resource control (RRC) dedicated signaling (Lee: [0071-0093]; Hong: [0167]).

13.  The method according to claim 1, further comprising: selecting, by the terminal device, a BWP from the BWP list for data transmission based on the configuration information (Lee: [0071-0093]; Hong: [0095-0096, 0122, 0167-0168]).

14.   The method according to claim 1, wherein maximum bandwidth of the at least one BWP is less than or equal to the capability information of the maximum bandwidth supported by the terminal device (Lee: [0071-0093]; Hong: [0007, 0024]).

15.   The terminal device according to claim 7, wherein the processing unit is further configured to select a BWP from the BWP list for data transmission based on the configuration information (Lee: [0071-0093]; Hong: [0095-0096, 0122, 0167-0168]).

16.   The terminal device according to claim 9, wherein a maximum bandwidth of the at least one BWP is less than or equal to the capability information of the maximum bandwidth supported by the terminal device (Lee: [0071-0093]; Hong: [0007, 0024]).

17.   The network device according to claim 11, wherein the processor is further configured to configure the BWP list and the configuration information for the terminal device through radio resource control (RRC) dedicated signaling (Lee: [0071-0093]; Hong: [0167]).

(Lee: [0071-0093]; Hong: [0007, 0024]). 

Response to Arguments
           Applicant's arguments filed on 10/21/21 have been fully considered but they are not persuasive.  

Applicant Argument:
           Hong fails to teach or suggest indicating to the terminal device a BWP list and a configuration indicative of a BWP for data transmission in the BWP list.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to ([0034-0036, 0065-0074, and 0167-0169]) of Hong, for example, the base station sends the bandwidth configuration information to the UE through a unicast RRC instruction. The bandwidth configuration information includes the carrier identifier, the operating bandwidth and the operating frequency of each carrier and may be further based on the carrier type and/or the carrier configuration information, etc. In step S304, the UE receives the bandwidth configuration information from the base station and aggregates all of the carriers into one operating carrier according to the carrier identifier, the operating bandwidth and the operating frequency of each carrier. (e.g., [0156] the base station may also add a carrier type and/or carrier configuration information of each carrier to the bandwidth configuration information. The carrier identifier of the carrier may be a serial number, an operating frequency or the like of the carrier) The UE activates each carrier according to the carrier identifier, the operating bandwidth and the operating frequency of each carrier, and then, aggregates all of the activated carriers into a continuous operating carrier (herein it’s considered same as indicating to the terminal device a BWP list and a configuration indicative of a BWP for data transmission in the BWP list)

Applicant Argument:
           Lee fails to teach or suggest indicating to the terminal device a BWP list and a configuration indicative of a BWP for data transmission in the BWP list.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to ([0071-0093]) of Lee, for example, the subband, CC, Cell may be interchangeably interpreted as a bandwidth part (BWP)…. (herein the term subband or CC is considered same as a BWP or plurality of BWP).
See. [0074] 1. When a BS configures one component carrier (CC) to a UE, the CC may consist of one or a plurality of bandwidth parts (i.e., BWP list). Herein, a bandwidth of one herein it’s considered same as a BWP list or index).
See. [0082-0084] In other words, the biggest difference of a BWP configuration with respect to the conventional wireless communication technique such as carrier aggregation (CA) or the like is that, conventionally, synchronization, data communication, or the like applied on CC basis can be individually applied for each BWP in one CC (herein it’s considered same as indicating to the terminal device a BWP list and a configuration indicative of a BWP for data transmission in the BWP list).

Furthermore, the Examiner would like to draw attention to ([0110] fig. 7) of Lee, according to FIG. 7, for example, when a UE performs communication through a subband 1 with a bandwidth P1 and a subband 2 with a bandwidth P2 with respect to the entire frequency band W, a reference signal sequence may be generated based on W and thereafter may be used by dividing only a part corresponding to P1 and P2, or the reference signal sequence for a part corresponding to P1 and a part corresponding to P2 may be generated and thereafter may be used by connecting these parts (herein it’s considered same as indicating to the terminal device a BWP list and a configuration indicative of a BWP for data transmission in the BWP list).

Furthermore, the Examiner would like to draw attention to ([0131-0138]) of Lee, for example, at least any one of a synchronization signal and system information may be transmitted on the transport block. In addition, for example, the plurality of subbands (i.e., BWP list) may be determined based on UE's capability information received by the BS. In addition, for example, one transport block or transport blocks corresponding to the number of divided subbands may be herein it’s considered same as indicating to the terminal device a BWP list and a configuration indicative of a BWP for data transmission in the BWP list).
Thus, for the above reason, the prior art meet the claim limitation.

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion

            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415